Citation Nr: 1538418	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-30 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to service connection for cervical canal stenosis with cord compression at C4-C5 and C5-C6 levels with associated myelopathic changes claimed as a neck problem, to include as secondary to service-connected lumbar myositis, herniated nucleus pulposus L5-S1 and L4-L5.

2.  Entitlement to service connection for right upper extremity radiculopathy.

3.  Entitlement to service connection for left upper extremity radiculopathy.

4.  Entitlement to service connection for alcohol hallucinosis during withdrawal, alcohol dependence, polysubstance dependence by history, claimed as nervous disorder/depression, secondary to lumbar myositis herniated nucleus pulposus L4-L5 and L5-S1. 

5.  Entitlement to an increased disability evaluation for lumbar myositis herniated nucleus pulposus L5-S1 and L4-L5,  currently evaluated as 40 percent disabling

6.  Entitlement to an initial disability evaluation in excess of 10 percent for right lower extremity radiculopathy.  

7.  Entitlement to an increased disability evaluation for tinea manum, tinea pedis, tinea unguium, and neurodermatitis (also claimed as skin problem/left hand problem), currently evaluated as 10 percent disabling 

8.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 

INTRODUCTION

The Veteran, who is the appellant, had active service from August 1978 to Janaury 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and December 2011 rating determinations of the Department of Veterans Affairs (VA) Regional Office RO) located in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As it relates to all claims, the Veteran, in his May 2015 request for advance on docket, indicated that he was constantly being treated at the VA hospital due to the severity of his service-connected disabilities, which were causing great economic hardship because he was unable to work.  The Board notes that the last VA treatment records associated with the record date back to April 2014.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998); see also 38 C.F.R. § 3.159(c)(2) .

In an April 2014 statement in support of claim, the Veteran requested that he be afforded new VA examinations as he was too disabled to work from his service-connected disabilities.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Moreover, the Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for additional VA examinations is required.  38 U.S.C.A. § 5103A(d) (West 2014).

As it relates to the claim of service connection for a cervical spine disorder, to include as secondary to the service-connected lumbar spine disorder, at the time of a December 2011 VA examination, the VA examiner indicated that the Veteran's cervical spine disorder was less likely as not caused by the service-connected lumbar spine disorder.  The examiner noted that both conditions belonged to different anatomical areas with a different pathophysiological process and that lumbar changes did not cause cervical stenosis and myelopathy.  At the time of a May 2013 VA examination, the examiner indicated that the claimed cervical spine condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness.  The examiner referenced the Veteran's treatment records and provided detailed rationale in support of the opinion.  

Unfortunately, neither opinion addresses whether the Veteran's lumbar spine disorder aggravated his current cervical spine disorder.  The Veteran's private physician, N. V., M.D., in a September 2010 letter, indicated that the Veteran seriously injured his back while in service as a result of lifting heavy equipment and that due to the Veteran's trauma and continuous pain, inflammatory process and degenerative changes caused bad posture, loss of correct alignment, and loss of curvature of cervical, thoracic, and lumbar lordosis, putting more stress on one side of vertebras than the other, and by consequence the Veteran could present disc bulging and herniation with degenerative problems.  As a consequence, his neck and back were affected and secondary to these problems degenerative changes could be present in other articulations as hips and knees.  It was also noted that weight-bearing problems may also present as radiculopathy and neuropathy.  Based upon Dr. V's letter, an opinion should be obtained with regard to the whether the Veteran's service-connected low back disorder aggravated his current cervical spine disorder.

As to the issue of service connection for right and left upper extremity radiculopathy, in addition to these issues being inextricably intertwined with the cervical spine disorder (the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim. Harris v. Derwinski, 1 Vet. App. 180 (1991)) there is also a question as to whether the Veteran currently has neuropathy of the upper extremities.  The Veteran should be afforded a VA examination to determine the absence or presence of any current right or left upper extremity radiculopathy/neuropathy, and, if found, its relationship to his period of service and/or his cervical spine disorder.  

As it relates to the issue of service connection for service connection for alcohol hallucinosis during withdrawal, alcohol dependence, polysubstance dependence by history, claimed as nervous disorder/depression, secondary to lumbar myositis herniated nucleus pulposus L4-L5 and L5-S1, the Veteran maintains that his psychiatric disorders are related to his service-connected low back disorder.  The Veteran was afforded a VA examination in February 2011.  The VA examiner rendered an opinion that the alcohol hallucinosis during withdrawal, alcohol dependence and polysubstance dependence, by history, were substance related and not secondary to any service connected medical condition,  The examiner ,however, did not address the question of aggravation.  As such, additional development is warranted.  

As to the TDIU issue, this issue is also inextricably intertwined with the above issues.  The Board further finds that a remand for a VA evaluation by a Vocational Specialist is necessary to clearly address whether the service-connected disabilities alone render the Veteran unable to obtain and maintain substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294   (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record copies of all VA treatment records from all identified VA facilities from April 2014 to the present.

2.  Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current cervical spine disorder and/or any right and left upper extremity radiculopathy.  The entire record must be made available to the examiner.  All necessary tests should be performed and all findings should be reported in detail.  The examiner is requested to offer the following opinions: 

a.  Is it at least as likely as not (50 percent probability or greater) that any current cervical spine disorder is aggravated (permanently worsened) by the service-connected lumbar spine disorder?  If aggravation is found, the examiner should, to the extent possible, identify the baseline level of severity of the cervical spine disorder before the onset of aggravation.

b.  Is it at least as likely as not (50 percent probability or greater) that any current upper extremity radiculopathy, if found, is related to the Veteran's period of active service?

c.  If not, is it as likely as not (50 percent probability or greater) that any current left or right upper radiculopathy, if found, is caused by any current cervical spine disorder?

d.  If not, is it at least as likely as not (50 percent probability or greater) that any current left or right upper extremity radiculopathy is aggravated (permanently worsened) by any current cervical spine disorder?  If aggravation is found, the examiner should, to the extent possible, identify the baseline level of severity of the right and left upper extremity radiculopathy before the onset of aggravation.

 "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

A rationale is requested for each opinion that is rendered.

3.  The Veteran should be afforded a VA examination of the spine to assess the current orthopedic and neurological manifestations (if any) of his lumbar spine disability.  The entire record should be made available to the examiner for review prior to the examination and the examiner should note such review. 

The examiner should report the Veteran's ranges of thoracolumbar spine motion in degrees and note the presence or absence of ankylosis of the spine. 

The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, or incoordination. Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups. 

The examiner should report whether intervertebral disc disease has required periods of doctor prescribed bed rest in the last 12 months and, if so, the frequency and duration of such periods. 

The examiner should also note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.

4.  Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current psychiatric disorder, to include alcohol/substance abuse.  The entire record must be made available to the examiner.  All necessary tests should be performed and all findings should be reported in detail. The examiner is requested to offer the following opinions:

a.  Is it at least as likely as not (50 percent probability or greater) that any current psychiatric disorder, if found, other than alcohol/substance abuse, had its onset in service or is related to the Veteran's period of active service?

b.  If not, is it as likely as not (50 percent probability or greater) that any current psychiatric disorder, to include alcohol/substance abuse, is caused by the service-connected low back disorder?

c.  If not, is it at least as likely as not (50 percent probability or greater) that any current psychiatric disorder, to include alcohol/substance abuse, is aggravated (permanently worsened) by the service-connected low back disorder?  If aggravation is found, the examiner should, to the extent possible, identify the baseline level of severity of the psychiatric disability before the onset of aggravation.

"Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

A rationale is requested for each opinion that is rendered.

5.  The RO/AMC should schedule the Veteran for a VA examination to assess the current manifestations of his service-connected skin disorders of tinea manum, tinea pedis, tinea unguium, and neurodermatitis.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record must be furnished to the examiner.

The examiner must respond to the inquiries: 

a.  What percentage of the Veteran's entire body is affected by the skin disorders and what percentage of the exposed areas of the body are affected by the skin disorders? 

b.  The examiner must also note the types of medications that have been required for the Veteran's skin condition in the year preceding the examination. The examiner should report whether systemic therapy such as corticosteroids or other immunosuppressive drugs is required; and if so, the total duration required over the past 12 months.

6.  After all of the above, schedule the Veteran for review by a VA vocational or similar specialist, if possible, to assist in determining the current effect of his service-connected disabilities on the abilities to obtain or maintain substantially gainful employment.  The entire record should be made available to the vocational specialist.



The VA examiner should assess the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities. 

The opinion should address whether the Veteran's service-connected disabilities alone are so disabling as to render him unable to obtain or maintain substantially gainful employment. 

A medical, educational, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion.  

The examiner must set forth a rationale underlying any conclusions drawn or opinions expressed.

7.  Following the completion of the above to the extent possible, the RO should readjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


